Citation Nr: 0123719	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating greater than 70 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that, in the July 2000 rating decision, the 
RO deferred action on additional service connection claims 
pending the receipt of the veteran's service medical records.  
It is unclear from the claims folder whether the RO has now 
in fact adjudicated those claims.  The matter is referred to 
the RO for the appropriate action.  

In addition, in November 2000, the RO received from the 
veteran a claim form seeking a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).  It does not appear that the RO has 
adjudicated that claim.  Therefore, the TDIU claim is also 
referred to the RO for the proper action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's PTSD is manifested by hypervigilance, 
hyperarousal, constant intrusive memories, chronic anxiety 
and depression, nightmares with sleep disturbance, 
intermittent suicidal ideation, social isolation, strained 
familial relationships, and sparse employment with an 
inability to find or keep employment due to unreliability, 
abusive or angry behavior at work, and resentment of 
authority.  

3.  There is no evidence of impaired thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to perform 
activities of daily living or to maintain personal hygiene, 
disorientation to time or place, or memory loss.      
 

CONCLUSION OF LAW

The criteria for an initial disability rating greater than 70 
percent for PTSD have not been met.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  VA has also promulgated regulations 
that implement the statutory changes effected by the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, in the 
July 2000 rating decision, February 2001 rating action, 
February 2001 statement of the case, and subsequent 
supplemental statement of the case, the RO provided the 
veteran and his representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, by letter dated in 
August 2001, the RO explained the effects of the VCAA.  With 
respect to the duty to assist, the RO has secured VA records 
identified by the veteran and provided the relevant 
examination.  The veteran has not authorized VA to obtain any 
private medical records.  Finally, the veteran has had the 
opportunity to submit evidence and argument in support of his 
claim.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The RO received the veteran's original claim for service 
connection for disabilities including PTSD in November 1999.  
In connection with his claim, the RO secured records from the 
Vet Center, which showed that the veteran initially presented 
in November 1999.  He was married and unemployed.  He 
demonstrated reexperiencing symptoms, avoidance symptoms, and 
hyperarousal.  The veteran had suicidal ideation about once a 
week but no attempts.  The assessment was PTSD.  VA 
outpatient records were negative for psychiatric treatment.  

The veteran underwent a VA psychiatric examination in May 
2000.  The examiner noted that he reviewed the claims folder 
for the examination.  He noted that the veteran had been seen 
at the Vet Center twice.  He had not been hospitalized and 
took no psychiatric medications.  The veteran initially 
described his in-service experiences.  After his discharge, 
he unsuccessfully attempted to go to college.  He used 
various drugs and still used alcohol and marijuana 
occasionally.  Upon returning from service, he had a job for 
less than two years and was fired after a disagreement with 
his boss.  About 10 years ago he had some income from casual 
labor.  Otherwise, he helped his wife in her business 
ventures.  The veteran was unable to have loving feelings for 
his wife and children, for which he felt guilty.  

During the examination, the veteran related that he had 
daily, moderately severe symptoms.  He lived with his wife of 
29 years.  He woke at sunrise and helped his children get 
ready for school.  Then, he worked for several hours at his 
wife's driving range.  He liked mowing the grass and picking 
up golf balls, which were solitary activities.  He otherwise 
found it difficult to remain employed because he angered 
easily around people.  He also had severe impairment of his 
social life.  He occasionally hit some golf balls or watched 
his children golf.  Otherwise, he had no hobbies.  The 
veteran's subjective complaints included constant intrusive 
memories, particularly with certain sights or sounds, startle 
response, constant anxiety and vigilance (i.e., frequently 
checking the locks on the house and looking for footprints of 
a possible intruder), and nightmares with sleep disturbance.    

Mental status examination was significant for anxious mood 
with underlying depression, stern affect, and hyperalertness.  
The veteran was coherent and oriented.  There was no evidence 
of psychosis, suicidal or homicidal ideation, impaired 
thought processes or communication, abnormal speech, 
delusions or hallucinations, memory loss, or inability to 
maintain personal hygiene.  The diagnosis was PTSD and 
marijuana abuse.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 51 currently and 55 as 
estimated highest in the past year.  He commented that, 
despite his occupational and social impairment, the veteran 
was able to maintain meaningful relationships with his wife 
and children and constructive daytime work activity, though 
he preferred solitary work.  

In a May 2000 statement, the veteran's wife described him as 
hypervigilant, with a paranoid and aloof personality.  His 
irrational behavior caused arguments and alienation with the 
children.  He had little contact with his parents and 
sibling.  He had no friends and refused to go to public 
gatherings.  The veteran suffered from nightmares that 
interfered with his sleep.  He would become depressed and 
disappear for a while.  The veteran was unable to keep a job 
because he resented any kind of authority.  He would become 
aggressive or verbally abusive, and would either be fired or 
quit.  The veteran's wife indicated that they had moved over 
40 times in 30 years.  He would not commit to a home or 
anything long-term.     

In a July 2000 rating decision, the RO established service 
connection for PTSD and assigned a 30 percent disability 
rating.  The veteran timely appealed that decision.

In his July 2000 notice of disagreement, the veteran stated 
that he heard noise in his head all the time and had 
considered killing himself to end it.  He hated sleeping 
because he could not escape memories.  He was estranged from 
his grown children because he had moved them all the time 
when they were young.  The veteran added that he had had only 
two jobs in more than 30 years and that had been fired from 
both.      
The Decision Review Officer issued a decision in February 
2001 in which the disability rating for PTSD was increased to 
70 percent effective from the date of the claim.    

The veteran's March 2001 substantive appeal continued to 
disagree with the evaluation for PTSD.  He related having 
periodic suicidal ideation, ritualistic behaviors, chronic 
anxiety and depression, irritability, anger, and extreme 
difficulty adapting to work.  He added that, outside of his 
family, he had no relationships.  In an associated statement 
dated in March 2001, the veteran's spouse explained that 
their relationship was not meaningful.  The veteran resisted 
casual touching, was unresponsive to pleas for companionship, 
was not supportive, and was not trustworthy or dependable.  
Although there were times he was involved with the children, 
each of them was distrustful and confused about his role in 
their lives.  His spouse explained that she undertook the 
business of the golf driving range when the veteran expressed 
an interest in contributing to the family.  He was to 
maintain the range and she was to continue outside work.  She 
soon had to quit that job; the veteran scared the customers, 
said abusive things, or would disappear.  

Attached to the appeal was a Social Security statement 
prepared in February 2001.  It showed that the veteran had 
earned income only for the years from 1965 to 1971 and in 
1997 and 1999.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).   

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is evaluated as 70 percent disabling under 
Diagnostic Code (Code) 9411.  38 C.F.R. § 4.130.  A 70 
percent rating is appropriate when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent schedular rating is in order 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

In this case, the veteran's PTSD symptoms include complaints 
of hypervigilance, hyperarousal, constant intrusive memories, 
chronic anxiety and depression, nightmares with sleep 
disturbance, and intermittent suicidal ideation.  The 
veteran's wife states that he had no friends or personal 
relationships outside of his family, and even those 
relationships were seriously strained.  The veteran has had 
only sparse employment for many years.  He most recently 
worked for his wife.  He was unable to find or keep 
employment due to unreliability, abusive or angry behavior at 
work, and resentment of authority.  Therefore, it is clear 
that the veteran suffers substantial occupational and social 
impairment, as demonstrated by the 70 percent disability 
rating currently assigned.      

However, there is no evidence of symptoms such as impaired 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
perform activities of daily living or to maintain personal 
hygiene, disorientation, or memory loss.  Absent evidence 
reflecting such symptoms, the Board cannot conclude that the 
overall disability picture more nearly approximates the 
criteria for a 100 percent schedular rating under Code 9411.  
38 C.F.R. § 4.7.  In addition, the Board finds no reason to 
refer the case for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.  In fact, there is 
no evidence that the veteran has ever been hospitalized for 
PTSD.  In addition, the impairment in earning capacity caused 
by PTSD is already contemplated by the current 70 percent 
schedular disability rating.  38 C.F.R. § 4.1.   

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 4.3.  Therefore, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating greater than 70 percent for PTSD.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Code 9411; 66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R. § 3.102).  


ORDER

An initial disability rating greater than 70 percent for PTSD 
is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

